DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least two imaging components, each comprising at least one imaging element capable of capturing consecutive images . . . “; “a position acquisition device capable of acquiring . . .”; “at least one calculation component capable of calculating and processing information of . . .”; “at least one control component capable of controlling . . .”: in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0322648 A1 to LU et al (hereinafter ‘LU’).
Regrading claim 1, LU discloses a stereo calibration method (Para [0047], wherein processor 121 may also calibrate parameters of camera 110 according to the pair of images.) of a movable multi-ocular vision system (Para [0044], wherein for example, camera 110 may be a static camera, a pan-tilt-zoom camera, a moving camera, a stereoscopic camera. .), wherein the movable multi-ocular vision system comprises: at least two imaging components (Para [0100], wherein, a calibration parameter of a first camera and a second camera of the one or more cameras of camera 110), each comprising at least one imaging element capable of capturing consecutive images (Para [0106], wherein a pair of images captured by the first first camera and the second camera may be acquired) and having an arbitrary number of motional degrees of freedom, wherein each motional degree of freedom is provided with a position acquisition device capable of acquiring rotation or translation information (Para [0066], wherein the extrinsic parameter may be a pose and/or a position parameter of the one or more cameras of camera 110 including, for example, a pitch angle, a roll angle, a yaw angle, a height and/or a 3D coordinate of the origin of the camera coordinate system in the world coordinate system of the one or more cameras of camera 110, or a combination thereof. As used herein, the pitch angle refers to a rotation angle along the horizontal axis; the yaw angle refers to a rotation angle along the vertical axis; the roll angle refers to a rotation angle along an axis perpendicular to a plane of the vertical axis and the horizontal axis.); at least one calculation component (Para [0052], wherein processor 141 may execute computer instructions (program code) and perform functions of user device 140 in accordance with techniques described herein) capable of calculating and processing information of images and information of movement in each motional degree of freedom (Para [0109], wherein in step 970, depth information of the pair of pixels, as image information, in a world coordinate system may be determined according to the calibration parameter and the adjustment parameter, as motional adjustment); at least one control component capable of controlling movement in each motional degree of freedom (Para [0058], wherein image acquisition module 210 may also be configured to control the one or more cameras of camera 110 so that an object may appear in view of at least two of the one or more cameras of camera 110, inherently as controlling any movement corresponding to the cameras), and wherein the stereo calibration method (Para [0126]-[0128], wherein process 1100 may be used for determining a calibration parameter in 850 of process 800, in 910 of process 900, and/or in 320 of process 300. . . . [0127] In 1110, process 1100 may acquire a pair of images including a first image and a second image captured by one or more cameras of camera 110. Step 1110 may be performed by image acquisition module 210. In one embodiment, the pair of images may be shown in FIGS. 12-A and 12-B. [0128] In one embodiment, a pair of images is captured by a stereoscopic camera with parallel optical axes.) comprises: for each imaging element, placing a calibration template in front of the imaging element (Para [0071], wherein in some embodiments, a method of determining the one or more calibration parameters may include a method of using a calibration tool (e.g., a calibration board, as one exemplary template)) . . .); driving the imaging element to move in each motional degree of freedom (Para [0105], wherein a parameter of a second camera may be adjusted so that the object is in view of the second camera. In some embodiments, the parameter of the second camera may be adjusted so that the object is in a central position in the view of the second camera. In some embodiments, the parameter of the second camera may include a pitch angle, a yaw angle, or a focal length of the second camera.); capturing a number of images (Para [0106], wherein in 940, a pair of images captured by the first camera and the second camera may be acquired.) containing whole of the calibration template by the imaging element (Para [0095], wherein in some embodiments, a method of determining the calibration parameter may include a method of using a calibration tool (e.g., a calibration board, as template)) and simultaneously recording position information of respective motional degree of freedom when capturing respective images (Para [0108], wherein in 960, an adjustment parameter of the first camera or the second camera may be determined. In some embodiments, for a camera with at least one rotatable lens, compared to the parameter in the initial state, the parameter after adjusting may be referred to as the adjustment parameter of the camera. In some embodiments, if the first camera is the camera of which all lenses are fixed lenses, only the parameter of the second camera may be determined. In some embodiments, if the first camera has at least one rotatable lens, the parameter of the first camera and the second camera may be determined. In some embodiments, the adjustment parameter may include an adjustment pitch angle, an adjustment yaw angle, and/or an adjustment focal length, inherently as known as prestored or simultaneously recorded positional information when capturing images); and calculating calibration results for the imaging element and each motional degree of freedom by the calculation component (Para [0108], wherein an adjustment parameter of the first camera or the second camera may be determined. In some embodiments, for a camera with at least one rotatable lens, compared to the parameter in the initial state, the parameter after adjusting may be referred to as the adjustment parameter of the camera, as calibration calculation result), the calibration results comprising rotation matrix and translation matrix of each rotation axis in respective motional degrees of freedom relative to the imaging element (Para [0101], wherein however, because of some influence factors, such as a mechanical error, or a position error, the optical point of the camera and the point of intersection of the three rotatable axes along which the rotatable lens rotates are in practice not coincident. The difference in this condition may be compensated by using one or more matrixes. For example, if the optical axis of the camera is not perpendicular to the two of the rotatable axes, a rotatable matrix may be applied. As anther example, if the optical axis of the camera is perpendicular to the two of the rotatable axes, but the optical point of the camera and the point of intersection of the three axes are not coincident, a translation matrix may be applied.).  
Regrading claim 2, LU discloses wherein the position acquisition device is provided in respective motional degree of freedom for obtaining information of movement in respective motional degree of freedom (Para [0066], wherein the extrinsic parameter may be a pose and/or a position parameter of the one or more cameras of camera 110 including, for example, a pitch angle, a roll angle, a yaw angle, a height and/or a 3D coordinate, as motional degree of freedom factors, of the origin of the camera coordinate system in the world coordinate system of the one or more cameras of camera 110, or a combination thereof. As used herein, the pitch angle refers to a rotation angle along the horizontal axis; the yaw angle refers to a rotation angle along the vertical axis; the roll angle refers to a rotation angle along an axis perpendicular to a plane of the vertical axis and the horizontal axis.).  
Regrading claim 3, LU discloses wherein at least one of the imaging components has one or more motional degrees of freedom (Para [0105], wherein in 930, a parameter of a second camera may be adjusted so that the object is in view of the second camera. In some embodiments, the parameter of the second camera may be adjusted so that the object is in a central position in the view of the second camera. In some embodiments, the parameter of the second camera may include a pitch angle, a yaw angle, or a focal length of the second camera).  
Regrading claim 4, LU discloses wherein the calibration template includes one of a natural static scene  and an artificial standard target, wherein the natural static scene when serving as the calibration template provides invariant image features and known information of position relationship between the image features (Para [0059], wherein the first detection information may include information relating to a color of, a shape of, a position of, and a size of an object (or a portion thereof), or the like, or any combination thereof. In some embodiments, the object may be any target of interest, such as a vehicle, a face, a person, etc. as natural static scene), and wherein the artificial standard target includes at least one of a two-dimensional (2D) planar target and a three-dimensional (3D) stereoscopic target (Para [0095], wherein in a process of determining depth information of an image, the calibration parameter may be used to transform a 3D coordinate of a pixel in the image in a camera coordinate system into a 3D coordinate in a world coordinate system. . . . In some embodiments, a method of determining the calibration parameter may include a method of using a calibration tool (e.g., a calibration board, as on exemplary artificial target), . .).  
Regrading claim 5, LU discloses the method comprising the steps of: for each imaging component, recording position information of the imaging component in each motional degree of freedom at a reference position (Para [0108], wherein in 960, an adjustment parameter of the first camera or the second camera may be determined. In some embodiments, for a camera with at least one rotatable lens, compared to the parameter in the initial state, the parameter after adjusting may be referred to as the adjustment parameter of the camera. In some embodiments, if the first camera is the camera of which all lenses are fixed lenses, only the parameter of the second camera may be determined. In some embodiments, if the first camera has at least one rotatable lens, the parameter of the first camera and the second camera may be determined. In some embodiments, the adjustment parameter may include an adjustment pitch angle, an adjustment yaw angle, and/or an adjustment focal length, inherently as known as prestored or simultaneously recorded positional information when capturing images); obtaining precise parameters about relative positions between imaging elements by performing a stereo calibration at the reference position (Para [0105], wherein in 930, a parameter of a second camera may be adjusted so that the object, as relative position, is in view of the second camera. In some embodiments, the parameter of the second camera may be adjusted so that the object is in a central position in the view of the second camera.); performing a calibration process for each motional degree of freedom and calculating, by the calculation component, rotation matrix and translation matrix of each rotation axis in the respective motional degree of freedom relative to an imaging element coordinate system (Para [0101], wherein however, because of some influence factors, such as a mechanical error, or a position error, the optical point of the camera and the point of intersection of the three rotatable axes along which the rotatable lens rotates are in practice not coincident. The difference in this condition may be compensated by using one or more matrixes. For example, if the optical axis of the camera is not perpendicular to the two of the rotatable axes, a rotatable matrix may be applied. As anther example, if the optical axis of the camera is perpendicular to the two of the rotatable axes, but the optical point of the camera and the point of intersection of the three axes are not coincident, a translation matrix may be applied.).  
Regrading claim 6, LU discloses wherein the stereo calibration results include reference position information, stereo calibration results of the imaging element at the reference position, and rotation and translation relationships of each rotation axis in the respective motional degree of freedom relative to an imaging element coordinate system, the stereo calibration results of the imaging element at the reference position including rotation and translation relationships between imaging elements (Para [0101], wherein however, because of some influence factors, such as a mechanical error, or a position error, the optical point of the camera and the point of intersection of the three rotatable axes along which the rotatable lens rotates are in practice not coincident. The difference in this condition may be compensated by using one or more matrixes. For example, if the optical axis of the camera is not perpendicular to the two of the rotatable axes, a rotatable matrix may be applied. As anther example, if the optical axis of the camera is perpendicular to the two of the rotatable axes, but the optical point of the the camera and the point of intersection of the three axes are not coincident, a translation matrix may be applied.).  
Regrading claim 7, LU discloses the stereo calibration method further comprising calculating and obtaining rotation and translation matrices indicating relative positional relationships between the imaging elements by feeding the calibration results and position information of each motional degree of freedom into a relationship model between an imaging element coordinate system and a coordinate system 24of rotation axes in respective motional degrees of freedom (Para [0112], wherein in some embodiments, dl and dr, as relationship model below, may be transformed into the direction vector in the world coordinate system by using Equation (17) and Equation (18) below:
d′l=R0ldl+T0l,   Equation (17)
d′r=R0rdr+T0r   Equation (18)
wherein R0l and R0r refer to a rotation matrix in the initial state of the first camera and the second camera, and T0l and T0r refer to the 3D coordinates of the origins of the camera coordinate system, as the imaging element coordinate, of the first camera and the second camera in the world coordinate system).  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, LU does not disclose:
. . . . wherein the relationship model is 
    PNG
    media_image1.png
    100
    383
    media_image1.png
    Greyscale
where R' and T' are rotation and translation matrices in extrinsic parameter calculation results of two imaging components that constitutes a movable binocular vision sub-system at a current position respectively, . . . . , of claim 8 combined with other features and elements of the claim.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662